Exhibit 1 Unaudited Historical Financial Statements of FutureWorld Energy, Inc. (formerly Isys Medical, Inc.), for the years ended March 31, 2009 and 2008 CONTENTS Management report on Unaudited Financial Statements 1 Balance Sheets as of March 31, 2009 and 2008 2 Statements of Operations for the Years Ended March 31, 2009 and 2008 3 Statements of Cash Flows for the Years Ended March 31, 2009 and 2008 4 Statement of Stockholders’ Equity for the Period July 23, 2002 (date of inception) through March 31, 2009 5 Notes to Financial Statements 6 UNAUDITED HISTORICAL FINANCIAL STATEMENTS The accompanying financial statements of FutureWorld Energy, Inc. (formerly Isys Medical, Inc.) for the years ended March 31, 2009 and 2008 are prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP). The financial statements have not been audited. The Company's executive officers certify that the statements and the notes thereto, present fairly, in all material respects, the material position of the issuer and the results of its operations and cash flows for the periods presented, in conformity with accounting principles generally accepted in the United States, consistently applied. FutureWorld Energy, Inc. (Formerly Isys Medical, Inc.) /s/ Sam Talari Saed (Sam) Talari
